Title: To George Washington from Major General Nathanael Greene, 11 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Camp [Fredericksburg, N.Y.] Novem. 11 1778
  
We find ourselves exceedingly distressed for want of Waggoners. Mr Thomson Waggon Master General informs me there are a number of Soldiers now in the Hospital that are incapable of doing the duty of Soldiers any more. Who are about to be discharged from the service. Mr Thomson thinks they may be usefully employed as Waggoners and as they are enlisted during the War it will be a public loss to discharge them. If your Excellency thinks well of the matter I wish all such as have become incapable of doing Soldiers duty and are about to be discharged from the service may be turn’d over to the Waggon department. There they may serve themselves and their Country usefully. I have the honor to be with great respect Your Excellencys obedt humble Sert

  N. Greene Q.M.G.

